      Case 2:19-cv-13650-BWA-DMD Document 215 Filed 08/20/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 JOSHUA AKEEM, et al.                                                       CIVIL ACTION

 VERSUS                                                                     NO. 19-13650 c/w 19-13636,
                                                                            19-13673, 19-14634, 19-13705
 DASMEN RESIDENTIAL, LLC, et al.                                            & 20-187

                                                                            SECTION M (3)
                                                                            Pertains to all cases


                                            ORDER & REASONS

          Before the Court is a motion by defendant Latter & Blum Property Management, Inc.

(“Latter & Blum”) to dismiss the maintenance workers’ intentional tort claims as time barred by

the applicable one-year liberative prescriptive period.1 Also before the Court is a motion by

defendant Dasmen Residential Management, LLC (“Dasmen”) to dismiss plaintiffs’ breach-of-

contract claims against it because it was not a party to any contract with plaintiffs, nor did it enter

into any contract that had a stipulation pour autrui for plaintiffs’ benefit.2 The motions were set

for submission on August 26, 2021. Local Rule 7.5 of the United States District Court for the

Eastern District of Louisiana requires that a memorandum in opposition to a motion be filed no

later than eight days before the noticed submission date, which in this instance was August 18,

2021. Plaintiffs, who are represented by counsel, did not file an opposition to either motion.

Accordingly, because the motions are unopposed, and it appears to the Court that the motions have

merit,3


          1
           R. Doc. 208. The maintenance-worker plaintiffs do not allege any breach-of-contract claims against Latter
& Blum in the complaint. See R. Doc. 165.
         2
           R. Doc. 210.
         3
           The facts of this case are recounted in this Court’s two previous Orders & Reasons ruling on other motions
to dismiss. R. Docs. 199 & 213. As this Court previously explained, Latter & Blum ceased its role as property
manager of the Hidden Lakes apartment complex on December 14, 2017, and was brought into this litigation more
than a year later on November 14, 2019. R. Doc. 199 at 8-9. Thus, just as the tenant plaintiffs’ claims against Latter
      Case 2:19-cv-13650-BWA-DMD Document 215 Filed 08/20/21 Page 2 of 2




         IT IS ORDERED that Latter & Blum’s motion to dismiss the maintenance workers’ class

tort claims (R. Doc. 208) is GRANTED, and those claims are DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that Dasmen’s motion to dismiss the tenant plaintiffs’

breach-of-contract claims (R. Doc. 210) is GRANTED, and those claims are DISMISSED WITH

PREJUDICE.

         New Orleans, Louisiana, this 20th day of August, 2021.




                                                               ________________________________
                                                               BARRY W. ASHE
                                                               UNITED STATES DISTRICT JUDGE




& Blum are prescribed on the face of the complaint, so are the maintenance-worker plaintiffs’ intentional tort claims,
and those claims are ripe to be dismissed. Further, plaintiffs’ breach-of-contract claims against Dasmen must be
dismissed because there are no plausible allegations that they entered into any contract with Dasmen or that they were
third-party beneficiaries of a contract Dasmen had with another party.


                                                          2
